Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 08/11/2021. Claims 1, 6, 14, 16-17 and 19-22 are pending. Claims 1, 6, 14, 16-17 and 19-22 are under examination on the merits.  Claims 2-5, 7-13, 15, and 18 are cancelled.  

Examiner’s Notes
The terminal disclaimers filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent application 15/922212 and US patents 10,782,567, 10,059,877 and 10,689,575 have been reviewed and are accepted.  The terminal disclaimers have been recorded. Accordingly, the provisional rejections of the present claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 15/922212, and US patents 10,782,567, 10,059,877 and 10,689,575 are withdrawn in view of Applicant’s terminal disclaimers.  

Allowable Subject Matter
Claims 1, 6, 14, 16-17 and 19-22 are allowed for the reasons as set forth in the applicant’s remarks filed on 08/11/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782